                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CLEARENT, LLC.                                )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 4:18-cv-01857-SNLJ
                                              )
DAVID NACION, et al.,                         )
                                              )
              Defendants.                     )

                             MEMORANDUM AND ORDER

       Currently before the Court is plaintiff Clearent, LLC.’s motion for civil contempt

(#14). For the reasons set forth below, that motion will be DENIED.

       I. BACKGROUND

       On January 2, 2019, this Court granted the parties’ stipulation and entry of consent

judgment and injunction order, adopting also its injunctive language. Accordingly, at that

time defendant Wing Leong was enjoined from:

        [D]irectly or indirectly soliciting or contacting any party identified on [the
       parties’] unique Prohibited Customers Lists (attached as Exhibit A to their
       respective Confidential Separation Agreement and Release), for the
       purpose, directly or indirectly, of providing processing services or offering
       processing services provided by a third-party, or otherwise encouraging the
       party to terminate a Merchant Services Agreement with Clearent or its
       associated financial services provider until October 23, 2021.

       Clearent now alleges that Leong is in violation of the injunctive order, having

purportedly solicited a number of third parties on the prohibited customer list for the

purpose of encouraging them to take their business to CardPointe, a competitor of

Clearent. On May 2, 2019, this Court entered a show-cause order that gave Leong a final

                                             1
opportunity to explain why he should not be held in civil contempt for failing to comply

with the injunction order. Leong responded, explaining in essence that customers reach

out to him, not the other way around. Clearent counters arguing that it “makes no sense”

to believe Leong did not “directly or indirectly” contact these customers and goes on to

suggest it is a “crabbed interpretation” to say that the injunctive order permits “client-

initiated contacts.”

       More specifically, Leong says that he “never approached any of the customers on

his list,” but instead “some of the customers directly approached [him] with no

solicitation.” Leong suggests this happened because he “understands their [Chinese]

culture, language, and needs” and because Clearent has no one that can effectively

service these needs. As Leong puts it, “[t]he instant matter is a case of the market taking a

natural course with no direct or indirect solicitation by [him.]” He emphasizes that he

“has even advised a number of clients on the list that he would prefer not to write their

business when contacted by said clients sue sponte.” Clearent argues, however, that

“when a Clearent customer on the List, Chinese speaking or otherwise, contacts [Leong]

about switching their business to his new employer, and [he] acquiesces to their request,

he is clearly in contact with them and directly or indirectly encouraging them to terminate

their agreement with Clearent.”

       II. ANALYSIS

       A party commits civil contempt when he “violates a definite and specific order of

the court requiring him to perform or refrain from performing a particular act or acts with

knowledge of the court’s order.” In Re Reed, 888 F.3d 930, 936 (8th Cir. 2018). “[C]ivil

                                              2
contempt should not be resorted to where there is a fair ground of doubt as to the

wrongfulness of the defendant’s conduct.” Taggart v. Lorenzen, 139 S.Ct. 1795, 1801

(2019); see also Acosta v. La Piedad Corp., 894 F.3d 947, 950-951 (8th Cir. 2018)

(“[T]he contempt power is a most potent weapon, and we review the grant of a contempt

order more searchingly than a denial.”). That is to say, civil contempt is a “severe

remedy” that necessitates “those enjoined [to] receive explicit notice of what conduct is

outlawed before being held in civil contempt.” Taggart, 139 S.Ct. at 1802. A party’s

subjective belief that he was complying with an order does not suffice, however, as the

“standard is generally an objective one … the absence of willfulness does not relieve

from civil contempt.” Id. The party seeking a civil contempt order “bears the burden of

proving facts warranting such relief by clear and convincing evidence.” Acosta, 894 F.3d

at 951.

          The Court finds the stipulated injunctive order is vague and therefore, as guided by

Taggart, declines to hold Leong in civil contempt. Indeed, there is “fair ground of doubt”

whether the injunctive order’s language precludes customer-initiated contact, a point

presupposed by Clearent. Strictly interpreted, it is Leong who is prohibited from

“soliciting or contacting [a customer on the list]”—that does not automatically suggest

the language can be, or was intended, to work in reverse. And the Court does not read the

prohibition against “encourag[ing] the [customer] to terminate a Merchant Services

Agreement with Clearent” to mean that Leong had an absolute duty to turn away

customers that sought him out on their own accord. Even if this reading of the injunctive

order is a colorable one, there is still no “explicit notice of what conduct is outlawed,”

                                               3
and thus Taggart urges restraint in applying the otherwise strong medicine of civil

contempt. See 139 S.Ct. at 1802.

       Moreover, the applicable standard is clear and convincing evidence. Acosta, 894

F.3d at 951. Yet, Clearent appears satisfied, instead, to buttress its arguments with

conjecture and supposition. Leong declares that he did not contact the customers at issue.

Clearent counters that declaration only by suggesting that it is “unlikely” to be true since,

in its view, “customers would [not] have even known about [Leong’s] departure unless he

directly or indirectly alerted them to this fact.” Again, that may or may not be true, but

the standard is not one of guesswork—it is one of clear and convincing evidence.

       At bottom, the Court understands and appreciates the arguments by both sides.

Clearent has a valid concern against Leong “poaching” its customers; Leong, meanwhile,

is resolved to say that it is not poaching when he did nothing, himself, to bring customers

to his business beyond accepting them when they turn up seeking his services (and only

after trying to turn at least some of them away). Does the injunctive order speak to this

dispute? Perhaps it does on the peripheries, but it does not do so clearly and explicitly in

the same way that it unmistakably bars Leong from directly seeking out and telling

customers to leave Clearent. In this otherwise close-call situation, the Court cannot in

good conscience conclude that there was a clear violation of the injunctive order

sufficient to find Leong in contempt. See Int’l Longshoremen’s Ass’n, Local 1291 v.

Philadelphia Marine Trade Ass’n, 389 U.S. 64, 76 (1967) (remarking that the “contempt

power is a potent weapon” and requires the underlying order to be framed “so that those

who must obey them will know what the court intends to require and what it means to

                                              4
forbid” (emphasis added)); Furminator, Inc. v. Kim Laube & Co., Inc., 2010 WL

43666845 (E.D. Mo. Oct. 28, 2010) (close-call scenario mandated deciding against

finding of contempt).

      III.   CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff Clearent, LLC.’s motion for civil

contempt (#14) is DENIED.

      Dated this17th of June 2019.



                                              STEPHEN N. LIMBAUGH, JR.
                                              UNITED STATES DISTRICT JUDGE




                                          5
